Title: To Thomas Jefferson from Louis André Pichon, 31 May 1804
From: Pichon, Louis André
To: Jefferson, Thomas


          
            Thursday 31 May 1804
          
          Mr. Pichon asks of the President of the United States leave of presenting to him Mr. Esménard, a French Gentleman of Mr. Pichon’s particular acquaintance, intimately connected in Paris with the Chief Consul & family and with Mr. Talleyrand, and one of the most distinguished litterateurs in Paris.
          Mr. Esmenard was lately Secretary To the Governor of Martinique, admiral Villaret & is last from St. Thomas. He comes from New York where he accompanied Mr. J. Bonaparte from Philadelphia.
        